Smith, J.
We are of the opinion that the court of common pleas erred in instructing the jury at the close of the evidence offered by the plaintiff below to return a verdict for the defendant.
The evidence so offered tended strongly to show that the injury to the plaintiff resulted from the wrongful conduct of the agent of the defendant company, “when acting within the scope of his employment and in the execution of the service for which he was engaged by the master;” and the case should have been submitted to the jury. The fact that the servant may have acted maliciously, and thus made himself liable to a criminal prosecution, does not prevent the master from being liable for damages for such act. 36 Bull., 327.
The verdict was against the evidence, and a new trial should have been granted. The judgment will, therefore, be reversed, with costs, and á new trial awarded.